 FOX VACUUM & PARAFFIN SERVICE, INC.421Fox Vacuum&Paraffin Service,Inc.andOil,Chemical and AtomicWorkers InternationalUnion,AFL-CIO. Case 23-CA-2794May 15, 1968DECISION AND ORDERBY MEMBERSFANNING,JENKINS, ANDZAGORIAOn December 29, 1967, Trial Examiner FannieM. Boyls issued her Decision in the above-entitledproceeding, finding the Respondent had not en-gaged in the unfair labor practices alleged in thecomplaint, as set forth in the attached Trial Ex-aminer'sDecision. Thereafter, the General Counselfiled exceptions to the Trial Examiner's Decisionwith a supporting brief and the Respondent filed abrief in reply thereto.Pursuantto the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer's Decision, the exceptions, briefs,and the entire record in the case, and herebyadopts the findings, conclusions, and recommenda-tions of the Trial Examiner.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the complaintherein be, and it hereby is, dismissed.'The General Counsel filed exceptions to the dismissal of the complaintamendment involving statements by Respondent's president,Wayne EFuchs, in the course of the latter's telephone conversation with a Boardagent Although we find the instant record insufficient to support the TrialExaminer's finding of supervisory status on the part of the individual in theroom with Fuchs on the occasion of this telephone call, we nevertheless af-firm the dismissal as there is no showing of which statements,if any, wereheard by this individualTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASE1967, pursuant to a charge filed on August 3 byOil,Chemical and Atomic Workers InternationalUnion, AFL-CIO, herein called the Union, allegingthat Respondent had violated Section 8(a)(1) ofthe Act. Respondent filed an answer, denying thatithad engaged in the unfair labor practices allegedand also putting in issue the question whether itsbusinessmeets the standards established by theBoard for asserting jurisdiction over its business.Subsequent to the hearing the General Counsel andRespondent filed briefs, which have been carefullyconsidered.Upon the entire record in this case and from myobservation of the witnesses, I make the following:FINDINGS AND CONCLUSIONSI.THE BUSINESS OF RESPONDENTRespondent is a Texas corporation engaged inthe business of oil well servicing and the transporta-tion of liquids used in the production of petroleumproducts. It has its principal office and place ofbusiness in Daisetta, Texas.On the basis of stipulations entered into by theparties at the hearing, I find that during the calen-dar year of 1966, which is a representative period,Respondent was paid $9,400 for services performedfor Gulf Oil Corporation, $15,075 for services per-formed for Humble Oil and Refining Company, and$32,820 for services performed for Pan AmericanPetroleum Corporation; and that during the sameperiod each of these companies, Gulf, Humble, andPan American, from their locations in Huston, Tex-as, sold products to or performed services forcustomers outside Texas valued in excess of$50,000 and purchased from outside Texas foodsor services for their Texas operations valued in ex-cess of $50,000. In addition, during 1966 Respon-dent performed services for customers in the Stateof Louisiana valued at $400 or $500. I find, on thebasis of these facts, that Respondent is engaged incommerce within the meaning of Section 2(6) and(7) of the Act and that it will effectuate the policiesof the Act to assert jurisdiction herein.N.L.R.B. v.RelianceFuelOilCorporation,371U.S.224;Siemons Mailing Service,122 NLRB 81.II.THE LABOR ORGANIZATION INVOLVEDAlthough Respondent, in its answer, stated that itwas without sufficient information either to admitor deny that Oil, Chemical and Atomic Workers In-ternational Union, AFL-CIO, is a labor organiza-tion within the meaning of Section 2(5) of the Act,I take official notice of the fact and find that it issuch a labor organization.'FANNIE M. BOYLS, Trial Examiner: This case washeard before me in Liberty, Texas, on October 20,1967. The complaint was issued on September 29,'SeeDirectory of National and International Unions in the United States,1965 (Bureau of Labor Statistics, Bulletin No 1493),American Oil Coinpany, 160 NLRB 541, enfd 387 F 2d 786 (C A 7)171 NLRB No. 56 422DECISIONSOF NATIONALLABOR RELATIONS BOARDIII.THE UNFAIR LABOR PRACTICESALLEGEDRespondent is a small company employing 11employees.It is managedby Wayne E. Fuchs (thepresident), his wife, Joyce Fuchs (the vice pre-sident), a secretary, any a pusher. The complaintcharges Respondent with having violated Section8(a)(1) of the statute in four respects: (1) by astatement of President Fuchs to an employee thatthere were nojobs at Respondent'sbusiness forunionmen;(2) by Fuchs' interrogation of an em-ployee as to his union membership, activities, anddesires; (3) by a statement made by Mrs. Fuchs toan employee that Respondent would sell out if theUnion went through; and (4) by the granting of awage increase and other benefits to discourageunion membership.No evidence at all was adduced in support of thefirst allegation.In support of the second allegationthere is evidence of an isolated instance in whichMr. Fuchs in early April 1967 asked one of his em-ployees, Vogel, while both were in a beer parlor,whether he had attended any union meetings.Insupport of the third allegation there istestimony of exemployee Barnhart, Mrs. Fuchs, andthe operator of a beer parlor as to a statementmade by Mrs. Fuchs which Barnhart provoked inattempting to involve her in an argument about theUnion. There is little dispute about what happened.Barnhart had been sitting on a stool at the bardrinking beer and seeking to involve the bar opera-tor,against her will, in an argument about theUnion for some time before Mrs Fuchs came in andsat at a table nearby. He then started talking to herabout the Union. She told him that she knewnothingabout the Union and did not want todiscuss it.He persisted,as he admits,in nagging herabout what she thought of the Union. Finally, afterhe told her that she did not have to worry becauseshe had a nice home and a nice car, she retortedthat she and her husband had not earned it sittingin a beer joint and that if the Union came in and in-sisted on higher wages, which the Company couldnot pay, she and her husband could sell everythingthey had and move to their farm.The two beer parlor incidents described above-an isolated instance of interrogationby Mr. Fuchsand the statements of Mrs. Fuchs provoked by thepersistent nagging of employee Barnhart-do not,inmy view, add up to any substantial interferencewith the organizational rights of any of Respon-dent's employees and do not warrant a finding thatRespondent has violated Section 8(a)(1) of theAct.With respect to the alleged unlawful wage in-creases, it is undisputed that Respondent in August1967 gave its employees a choice of a 50-cent-an-hour straight wage increase or 25 cents an hourplus laundry and hospitalization insurance and thatall but one chose the latter option. These increasesbecame effective on the first payday after August10, 1967, when Respondent obtained a $3-an-hourincrease in the price of its vacuum truck work.Respondent was a member of the Texas VacuumTruck Association, which met in Baytown in earlyJuneprimarily forthe purpose of discussing an in-crease in the price to be charged for services. WhenRespondent and other members of the Associationagreed to and did increase their prices, Respondentpassed its increase or part of it on to its employees,as it has been promising to do for months. Respon-dent had been aware ofunion meetings in the areasinceJanuary or February and had been awaresince June or July that some of its own employeeshad joined but I am not persuaded on the basis ofall the evidence that Respondent was substantiallymotivated by these union activities in granting thewage increases and other benefits to its employees.No representative of Respondent made any state-ment to any employee connecting the two eventsand the record does not warrant an inference thatRespondent's purpose was to discourage union ac-tivities.Not alleged in the original complaint, butlitigated at the hearing and covered by an amend-ment to the complaint to conform to certaintestimony of Mr. Fuchs, is an allegation thatRespondent unlawfully threatened to go out ofbusiness in order to discourage its employees' unionactivities.Mr.Fuchs,who was called by theGeneral Counsel pursuant to Rule 43 (b) of theRules of Civil Procedure, was questioned andtestified as follows on this issue:0.Have you had any conversations abouttheUnion with any one from the NationalLaborRelations Board?A. Somebody called me one day. ... Hetold me he was with the National Labor Rela-tions Board and I flared up.0.What did you say to him?A.Well, as well as I remember, I told him Iknew about the National Labor RelationsBoard or the Union, or whatever was con-cerned in it. I told him I didn't have to go tounion; that I could give my trucks back to thepeople that I owed that had them financed, andstack the rest of them, and drive one myself.Q. . . . Now, did you ever tell any of youremployees that you were going to shut downthe plant?A.Never told them that I was going to shutdown. I could.Q. You told them that you could?A. I could. FOX VACUUM & PARAFFIN SERVICE, INC.Icould sell them and move to the farm. Ihave a farm and paid my farm off, and moveup there.Q.Which employees did you tell?A. I don't know.My lawyer asked me this morning and Idon't remember. It was just probably what Isaid in the shop there. And it does travel fastaround my shop.Q. How many employees actually heard itfrom you or do you know?A. It could have been two or it could havebeen four. I don't know.*Q. ... Now, as to saying this about goingout of business around your shop or anything,did you pick out any particular man and tellhim that?A. No.Idon't remember any particular man. I suredon't.Q. Did you mention the Union when yousaid this to your men?A. Off hand,Icouldn't say whether I evenmentioned the Union.In explanation of the circumstances under whichhis threats to go out of business were made, Fuchstestified that prior to receiving the telephone callfrom the Board agent he had been having troublewith the Railroad Commission about obtaining asalt water permit. Earlier in the year he had had amisunderstanding with the Internal Revenue De-partment and was threatened with an attachment ofhis bank account. Also, before the Board agentcalled,someone involved with a lawsuit against himhad just left his office. It was under these circum-423stances, Fuchs explained that he became angry and"flared up" when the Board agent called. The onlyperson in the office with Fuchs when the telephoneconversation occurred was Respondent's pusherwho at that time worked with Fuchs in connectionwith his "contact work" and also acted as a hot oiloperator. A pusher in oil field work is sometimesconsidered a supervisor2 and Fuchs apparently con-sidered his pusher a supervisor since he did notmention him as one of his 11 employees-10drivers and a mechanic. Since the General Counselhas not shown that the pusher was an employeehere, Fuchs' statement to the Board agent in hispresence cannot be considered as interference,restraint,or coercion of employees. I thereforeneed not and do not decide whether the statementwould have been unlawful if it had been made inthe presence of an employee.Inmy view, the General Counsel also failed toestablish that Fuchs' admitted threats to employeesthat he could go out of business related to theunion campaign.Neither Fuchs nor anyone else sotestified. Itmay as reasonably be inferred that thethreats about which Fuchs testified were occa-sioned by the other difficulties he mentioned as byhis hostility to the Union. Accordingly, I base nounfair labor practice finding upon his testimony inthis regard.On the basis of the foregoing findings of fact, it isconcluded that a preponderance of the evidencedoes not support the allegations of the complaintthat Respondent engaged in unfair labor practiceswithin the meaning of Section 8(a)(I) of the Act.There is accordingly issued the following:RECOMMENDED ORDERIt is hereby ordered that the complaint herein be,and it hereby is, dismissed.2Union Sulphur and Oil Corporation,99 NLRB 19, 20,Philltµr PetroleumCompany,88 NLRB 925,927.